Title: Enclosure: Constant Southworth to William Williams, 1 September 1791
From: Southworth, Constant
To: Williams, William



Mansfield [Connecticut] Septr 1st 1791
Sir

The manufactures carried on in this Town, are in the domestic way, and differ very little from those of other Towns in the County, except in the Article of Silk; Woollens and Linens are made here in most Families for domestic Use, and are many of them nearly equal in beauty to European Cloths of the second rate, and far exceed them in strength and durability.
The culture of the Mulberry tree and raising of Silk has been attended to, by a considerable number of people in this Town for some years past. It was first set on foot by Messrs. Hanks and Aspenwall, natives of this place, who became inspired with a sort of Agricultural enthusiasm, on reading the late ☞ Doct Elliots Treatise on Field Husbandry, with great pains and after many disappointments they at length introduced the White Mulberry, which is now cultivated with great facility in a high and free Soil; low and marshy ground being unfavourable to this tree, by its exposure to the late, and early frosts in Spring and Autumn, which prove fatal oftener than the severity of Winter: there is made in this town the present year about Two hundred pounds weight of raw silk after being properly wound from the cacoons and dried; on which there is a Bounty given by Government of two pence per Ounce, to continue to the year 1794. The business of Winding, or as it is commonly called realing the silk, is now well understood, though at first it was very indifferently performed. Silk is made from twelve pounds weight in a family, down to the Smallest quantity, without much detriment to other Business; two or three weeks however of laborious exercise, and Strict attention is necessary, for those who raise the largest Quantities. The Silk is of a good Quality, and might be wrought into the most Useful and elegant fabrics in the Silkway, could persons Skilled in the business be Obtained—by the force of genius and application Some have been produced; particularly handkerchiefs of the Barcelona Wale, Buttons in imitation of the Imperial, and ribbands of the Padusoy kind, all of which are very durable. As you Sir desire this information for the benifit of the Secretary of the Treasury of the United States, I have inclosed a sample of the Sewing Silk and buttons, into the former of which the raw silk is chiefly manufactured, and sold at much the same price with that imported. A number of persons concerned in this business applied to the Legislature of this State and Obtained a Charter of Incorporation in 1789 with ample powers; and exemption from taxation of public works they might erect, for the term of twelve years under the Name and Firm of the “Director, Inspectors and Company, of the Connecticut Society of Silk Manufacturers.” No special advantage can be derived from this grant, however generous, until workmen can be obtained Skilled at least in some One branch of the silk manufacture, I imagine that of Stockings would be the most advantagious as the Silk is capable of being so wrought as to make them both elegant and serviceable, and I think there are few gentlemen who would not be fond of Wearing American silk in that way. I have not a sample of the ribband by me, but you may be assured sir that it is the most durable of any thing possible that can be wrought, which has flexibility enough in it, to tie up the hair, for which purpose they are worn by the Honorable Mr Wadsworth Representative in Congress, and by the Honble Mr Chester and other gentlemen in this State.
The culture of the Mulberry tree is increasing, and I believe it would be very easy in a few years for most families in this State to produce annually each one pound weight of raw silk without injury to other domestic business, this, with the larger quantities that would naturally be raised by many, whose situation was favourable in a particular degree, would find employment for Some, and amusement for others, and supersede the necessity of importing an Article which has long drained this State of her money and richest commodities. But you will pardon me Sir for presuming to hazard any Opinion on a Subject so diffuse, and be pleased to accept the above Information from   Sir your most Obedient   and very humble servant
Constant Southworth Honorable William Williams Esqr
